19 So.3d 442 (2009)
Roger Dwayne DUNCOMBE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1981.
District Court of Appeal of Florida, Fifth District.
October 9, 2009.
Roger Duncombe, Milton, pro se.
No Appearance for Appellee.
PER CURIAM.
We issued a Spencer[1] show cause order directing Roger Dwayne Duncombe to show cause "why he should not be denied further pro se access to this Court for any proceeding to further attack the convictions and sentences" in the underlying case. Having carefully considered Mr. Duncombe's response, we conclude that he is abusing the judicial process and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources, we prohibit Roger Dwayne Duncombe from filing with this Court any further pro se pleadings concerning Brevard County Circuit Court case number 05-2004-CF-051320-AXXX-XX. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) ("enough is enough"). The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2007); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
PRO SE FILINGS PROHIBITED.
MONACO, C.J., SAWAYA and EVANDER, JJ., concur.
NOTES
[1]  State v. Spencer, 751 So.2d 47 (Fla.1999).